Citation Nr: 1422846	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected sick sinus syndrome status post pacemaker implantation. 

2.  Entitlement to service connection for a nasal disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A Travel Board hearing was held in November 2010 with the Veteran in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing testimony is in the claims file.

In September 2011, the Board issued a decision that in part, denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected sick sinus syndrome status post pacemaker implantation. Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision denying the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected sick sinus syndrome status post pacemaker implantation was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the November 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

Additionally, in March 2010 and February 2011 as well as in the September 2011 decision denying the Veteran's hypertension claim, the Board remanded the Veteran's claim of entitlement to service connection for a nasal disability for further evidentiary development.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a nasal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran's hypertension is not related to service, or to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed related to service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.

The Veteran's service connection claim for hypertension was adjudicated and denied in January 2007.  A VCAA notice letter dated in June 2006 informed the Veteran of what evidence was required to substantiate his service connection claim, and of his and VA's respective duties for obtaining evidence.  The June 2006 letter was sent to the Veteran prior to the initial adjudication of his claim.  With respect to notice requirements under Dingess/Hartman, the Veteran was notified of each of the requisite elements of his claims.  Based on the foregoing, the Board finds that the Veteran is not prejudiced by moving forward with a decision on his claim for service connection for hypertension, and that VA has essentially complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R.                 § 3.103(b), as well as the holding in Dingess/Hartman.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  Relevant VA and private treatment records have been included in the claims file (no evidence of record indicates that other treatment records may be outstanding).

The Board notes moreover that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  In this matter, the Veteran underwent VA compensation examination in October 2006 and March 2011.  The Board finds that the examinations were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  Moreover, the VA examinations were conducted by neutral, skilled health care providers, and the reports of record are thorough and consistent with contemporaneous treatment records.  For these reasons, the Board concludes that the reports are adequate on which to base a decision.

As noted above, the Veteran also was afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's hypertension symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a nexus between the Veteran's hypertension and his military service or his service-connected sick sinus syndrome status post pacemaker implantation.  The hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  Further, after being informed in the letter from the Board referenced in the Introduction above that he had an opportunity to receive a new hearing as the issue being decided herein, the Veteran chose not to.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Service connection for hypertension

In May 2006, the Veteran claimed service connection for hypertension.  He asserted that his hypertension was incurred during service, and secondarily, that it related to a service-connected heart disorder that entailed the installation of a pace maker.  The record shows that in December 1997, the Veteran underwent pacemaker placement for sick sinus syndrome.  He has been service connected for this condition since April 2001. 

The record demonstrates that the Veteran has been recently diagnosed with hypertension.  This disorder is noted in the October 2006 and March 2011 VA compensation examination reports of record.  A history of hypertension is also noted in an October 2010 letter from private physician.

Nevertheless, in the January 2007 rating decision on appeal, and in the June 2008 and May 2011 supplemental statements of the case of record, the RO denied the Veteran's claim.  For the reasons set forth below, the Board agrees with that decision. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The Board has reviewed the evidence to determine whether service connection would be warranted on a direct basis, on a presumptive basis, or on a secondary basis. 

The preponderance of the evidence of record indicates that the Veteran did not incur hypertension during service, or develop the disorder within one year of discharge from service in February 1997.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the record indicates onset of hypertension several years following service.  The Veteran's service treatment records, to include his enlistment and separation reports of medical examination, are negative for hypertension.  Private medical records dated from the late 1990s, which pertain to treatment the Veteran received in the late 1990s for a heart disorder, do not note hypertension as a disorder.  In fact, noted blood pressure readings in these records are normal.  VA treatment records and reports dated in the early 2000s do not note hypertension as a disorder.  The earliest medical evidence of record of hypertension is noted in the October 2006 VA report, which is dated over 9 years following separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The Veteran did not claim service connection for hypertension until May 2006, also over 9 years following active service.  And there is no evidence of record of a medical nexus between active service and hypertension.  Rather, the only medical professional to comment on the issue of direct service connection offered an adverse opinion.  The March 2011 VA examiner stated that it was less likely than not that the Veteran's hypertension related to service.  In support, she noted no evidence of in-service "elevated blood pressures or diagnosis of hypertension."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

As the evidence indicates onset of hypertension several years following service, service connection would be unwarranted here on a direct basis under 38 C.F.R.      § 3.303, or on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309. 

Similarly, the Board finds the preponderance of the evidence of record to be against the Veteran's assertion that his hypertension is secondary to a serve-connected heart disorder. 

Again, the Veteran underwent pacemaker placement in December 1997 for sick sinus syndrome.  He maintains that his hypertension arose out of this heart treatment.  In particular, he notes that his use of atenolol since treatment in the late 1990s is evidence that his hypertension is secondary to his heart disorder. 

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). However, the Board finds that the Veteran as a lay person is not competent to opine on the matter relating to the etiology of his hypertension as such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  Indeed, the nature of an internal pathology concerning the vascular system is beyond his capacity for observation.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions with regard to hypertension, the Board must find that his opinion as to the etiology of his hypertension is of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As such, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.  The Board must instead look to medical evidence to determine the nature and etiology of the Veteran's hypertension. 

The October 2006 and March 2011 VA examiners each commented on the Veteran's secondary service connection claim.  The October 2006 examiner concluded that the Veteran's hypertension was not related to sick sinus syndrome and the pacemaker implantation.  She stated that hypertension would be unrelated because it is a vascular disease while the sick sinus syndrome is an electrical conduction deficit that causes a heart rhythm disorder.  See Bloom, supra.  The March 2011 examiner similarly found the respective natures of the two disorders unrelated.  She also added that there was no indication that sick sinus syndrome could aggravate a hypertension disorder.  See 38 C.F.R. § 3.310. 

Finally, the Board has considered the Veteran's assertion that his atenolol use in the late 1990s is evidence of hypertension onset in the year following service during his treatment for a service-connected heart disorder.  But the record does not indicate that the Veteran was prescribed atenolol for hypertension.  Again, none of the VA or private treatment records in the claims file dated from the late 1990s to the mid 2000s notes a diagnosis of hypertension, or an elevated blood pressure reading. Rather, this evidence indicates atenolol use for the Veteran's service-connected headaches.  A January 1999 private treatment record indicates use of "atenolol 50 mg 1/2 bid to see if this will prevent the headaches, as well as keep his rhythm stable." 

In sum, the evidence of record preponderates against the Veteran's claim to service connection on direct, presumptive, and secondary bases.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected sick sinus syndrome status post pacemaker implantation is denied.


REMAND

In its most recent remand in September 2011, the Board requested a medical opinion addressing whether the Veteran's nasal disability is related to his active service.  An October 2011 VA examination report is of record addressing the Veteran's nasal disorder.  Crucially, however, the report does not contain a nexus opinion addressing the Veteran's claim.  The Board notes that the previous remand in February 2011 requested the identical medical opinion and again, although the Veteran was afforded a VA examination in March 2011, the examiner did not render an opinion as to whether the Veteran's nasal disability is related to his military service.  In light of the foregoing, the Board finds that another remand for a VA medical nexus opinion is required for compliance with the September 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the VA examiner who examined the Veteran in October 2011 for his nasal disability (or suitable substitute if that examiner is unavailable).  The examiner should review the entire claims folder and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current nasal disability is related to any injury or disease in service.
 
The examiner should indicate in their report that the claims folder was reviewed and include the reasons behind any opinions expressed.  If the examiner indicates that they cannot respond to the Board's questions without examination of the Veteran, such should be afforded to the Veteran.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


